Citation Nr: 1614988	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  14-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Whether the claim for payment or reimbursement of medical expenses incurred at South Georgia Health System (SGHS) for medical treatment on January 20, 2013, was timely filed. 
 
2.  Entitlement to payment or reimbursement of medical expenses incurred at SGHS for medical treatment on January 20, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September and November 2013 determinations the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.

In addition to the paper claims file and VHA file, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files associated with the Veteran's claim.  VBMS contains the Veteran's representative's argument.  Virtual VA contains documents that are irrelevant to the issue on appeal.

For the reasons detailed below, the Board finds that the Veteran's claim was timely filed.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the merits of the underlying claim.  Accordingly, that portion of the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim for payment or reimbursement of medical expenses incurred at SGHS for medical treatment on January 20, 2013, was filed on or before February 11, 2013.


CONCLUSION OF LAW

The criteria for a timely claim for the payment of or reimbursement of medical expenses incurred at SGHS for medical treatment on January 20, 2013, are met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1004 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

In cases where VA did not give prior authorization for non-VA medical care, a claimant may seek reimbursement under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  Here, the Veteran's claim for payment or reimbursement has been denied under the provisions of 38 U.S.C.A. § 1725 on the basis that he did not file his claim within the applicable time period.  The Veteran is currently service-connected for a seizure disorder, rated as 20 percent disabling; however, it is not alleged that the treatment at issue was for a service-connected disability; a non-service-connected disability associated with and held to be aggravating a service-connected disability; and the Veteran was not participating in a VA vocational rehabilitation program.  Consequently, the provisions of 38 U.S.C.A. § 1728 for VA reimbursement for private medical services do not apply, and any reimbursement must be under 38 U.S.C.A. § 1725.

Claims for reimbursement under 38 U.S.C.A. § 1725  must be received within 90 days of the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  

Here, the Veteran received emergency treatment on January 20, 2013.  Clinical tracking associated with the record reflects that the VAMC was working on a claim for reimbursement as early as February 11, 2013, less than one month after the Veteran's private treatment.  Thus, the Board finds that the Veteran's reimbursement claim was timely filed.  Therefore, the claim cannot be denied on that basis, and VA must consider the merits of the underlying claim.


ORDER

The claim for payment or reimbursement of medical expenses incurred at SGHS for medical treatment on January 20, 2013, was timely filed.  To this extent only, the benefit sought on appeal is allowed.


REMAND

The merits of the Veteran's claim, while mentioned in passing, were not considered by the VAMC.  When the Board addresses in its decision a question that had not been addressed by the AOJ, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In this case, the Veteran's arguments pertaining to this claim largely focus around why his claim should be considered timely.  Therefore, it cannot be said that the Veteran would not be prejudiced if the Board were to adjudicate the merits of the underlying claim without first remanding this issue to the AOJ.  As such, a remand is warranted to afford the Veteran with all due process.
Accordingly, the case is REMANDED for the following action:

1.  Arrange for any further development necessary, to include making a determination for the record as to whether the Veteran was enrolled in the VA medical system, and received VA treatment in the 24-month period prior to January 20, 2013.  Any advisory medical opinions deemed necessary should be obtained.
 
2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be adjudicated on the merits.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


